          Case 1:18-cv-11071-AKH Document 172 Filed 12/07/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
                                                                :
                                                                :
                                                                :
 IN RE GREENSKY SECURITIES LITIGATION :                             SCHEDULING ORDER
                                                                :
                                                                :   18 Civ. 11071 (AKH)
                                                                :
                                                                :
 -------------------------------------------------------------- X


                 ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The parties are hereby ordered to appear for a telephonic status conference on

Thursday, April 29, 2021, at 2:30 p.m., which conference will be held via the following call-in

number:

                                  Call-in number: 888-363-4749

                                  Access code: 7518680

                 To ensure that the call proceeds smoothly and to avoid disruption, the Court

directs those calling in (other than counsel) to mute their telephones. Additionally, all

participants are directed to call in 5 minutes prior to the start of the conference.

                 Finally, no later than April 26, 2021, at 12:00 p.m., the parties shall jointly submit

to the court (via the email address HellersteinNYSDChambers@nysd.uscourts.gov) a list of all

counsel expected to appear on the record, along with their contact information.



                 SO ORDERED.

                 Dated:           December 7, 2020                         _/s/ Alvin K. Hellerstein_ _
                                  New York, New York                       ALVIN K. HELLERSTEIN
                                                                           United States District Judge

                                                       1
